Case 2:17-cv-12872-MCA-JAD Document 238 Filed 10/31/19 Page 1 of 2 PagelD: 6338

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
ABSORPTION PHARMACEUTICALS,
LLC,
Plaintiff, Civil Action No. 2:17-cv-12872-MCA-JAD
Vv.
RECKITT BENCKISER, LLC, SCHEDULING ORDER
Defendant.

 

 

This matter having come before the Court by way of the parties’ joint proposal, (ECF No.
236), concerning a schedule for Defendant/Counterclaim-Plaintiff Reckitt Benckiser’s (“RB”)
remaining discovery on RB’s Answer, Defenses, and Counterclaims, and for good cause shown:
IT IS on this 31st day of October, 2019,
ORDERED THAT:
1. RB shall complete its document production on the Counterclaims by October 25, 2019;

2. The parties shall complete all currently outstanding discovery on the Counterclaims by
December 6, 2019;

3. RB shall submit opening expert reports on the Counterclaims by December 13, 2019;

4. Plaintiff Absorption Pharmaceuticals (“Absorption”) shall submit rebuttal expert reports by
January 17, 2020;

5. RB shall submit reply expert reports by January 31, 2020;

6. The Court will conduct a telephone status conference on February 10, 2020, at 11:00 a.m.
Absorption’s counsel shall coordinate the call to chambers at 973-645-2580;

7. The parties shall complete all expert discovery by February 21, 2020;
8. The parties shall file their joint proposed Final Pretrial Order by March 26, 2020; and
9. The Court will conduct a Final Pretrial Conference on March 31, 2020.

[continued on next page]
J

Case 2:17-cv-12872-MCA-JAD Document 238 Filed 10/31/19 Page 2 of 2 PagelD: 6339

Ohad __—

Hon.4oseph A. Dickson, U.S.M.J.

cc: Hon. Madeline Cox Arleo, U.S.D.J.
